UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1930



MARGARET A. CAPPS, widow of Charles K. Capps,

                                                          Petitioner,

          versus


PEABODY COAL COMPANY; DIRECTOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(00-914-BLA)


Submitted:   December 10, 2001         Decided:     December 19, 2001


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


S.F. Raymond Smith, RUNDLE & RUNDLE, L.C., Pineville, West Vir-
ginia, for Petitioner.   Mark E. Solomons, Laura Metcoff Klaus,
GREENBERG TRAURIG, L.L.P., Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Margaret A. Capps seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s denial

of black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West

1986 & Supp. 2001).    Our review of the record discloses that the

Board’s decision is based upon substantial evidence and is without

reversible error.   Accordingly, we affirm on the reasoning of the

Board.*   See Capps v. Peabody Coal Co., No. 00-914-BLA (BRB June

12, 2001).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




     *
       We have considered the revisions to the regulations imple-
menting the Black Lung Benefits Act, see Regulations Implementing
the Federal Coal Mine Health and Safety Act of 1969, as amended; 65
Fed. Reg. 79,919 (Dec. 20, 2000), and have determined that the
revisions do not affect the outcome of this case.


                                 2